Exhibit 10.4

 

 

 



TRANSITION AGREEMENT AND GENERAL RELEASE

 

This Transition Agreement and General Release (the “Agreement”), dated as of
April 1, 2020, is between Evan Jones (hereinafter referred to as “Executive”)
and OpGen, Inc., a Delaware corporation (the “Company”). In consideration of the
mutual promises and commitments made in this Agreement, and intending to be
legally bound, Executive, on the one hand, and the Company on the other hand,
agree to the terms set forth in this Agreement.

 

1.                General. The Company and Executive hereby acknowledge that
Executive is, by executing this Agreement, resigning as Chief Executive Officer
and Chairman of the Board effective as of April 1, 2020 (the “Termination
Date”). Consistent with his Change in Control and Severance Benefits Agreement,
dated as of September 24, 2018 (the “Employment Agreement”), Executive is
resigning for “Good Reason” in connection with the closing of the transactions
contemplated by that certain Implementation Agreement, dated September 4, 2019
(the “Implementation Agreement”), by and among Curetis N.V., a public company
with limited liability under the laws of the Netherlands (“Curetis”), the
Company, and Crystal GmbH, a private limited liability company organized under
the laws of the Federal Republic of Germany and wholly owned Subsidiary of OpGen
(“Crystal”). The Company hereby acknowledges that the Executive’s resignation
meets the requirements of “Good Reason” under his Employment Agreement. The
parties also acknowledge that the Executive shall remain a director of the
Company as contemplated by the Implementation Agreement.

2.                Services. The Executive will make himself reasonably
available, in an amount of time not to exceed twenty (20) hours per month
without the Executive’s prior approval, to provide transition and integration
assistance to the Chief Executive Officer of the Company, particularly with
respect to the legacy OpGen regulatory and collaborative partner activities (the
“Services”). If the Company does not request 20 hours of Services in any one
month, the monthly consulting fee set forth in Section 4(c) shall be paid. If
the Company asks the Executive to travel to provide such Services, and the
Executive agrees, the Company will be responsible for all travel costs,
including transportation, lodging and meals.

3.                Term. The term of this Agreement shall begin on April 1, 2020
and end on December 31, 2020, unless terminated by either party, at any time
after October 1, 2020, by providing fifteen (15) days prior written notice of
such termination.

4.                Consideration. Executive shall be entitled to receive:

a.any accrued but unpaid compensation earned for any periods prior to the
Termination Date and reimbursement of all expenses in accordance with the
Company’s policies;

b.the severance benefits described in Section 2.2 of the Employment Agreement,
payable in accordance with Section 2.2 of the Employment Agreement. For the
avoidance of doubt, such severance benefits are $212,500, an amount equal to six
months of Executive’s base salary currently in effect, paid in installments on
the regular payroll dates following the Termination Date; provided that no
payments will be made prior to the 60th day following the Termination Date and
on such 60th day the Company will make a lump sum payment of the accrued
severance benefits. The Executive shall receive these severance benefits even if
this Agreement is terminated for any reason;

c.as a consulting fee for the Services rendered during the term of this
Agreement, the Executive shall receive payments of $23,611.11 per month, in
arrears, for each month of the term. The Executive shall provide the Company
with reasonable documentation of his activities, and receipts for reimbursement
as required by the Company’s reimbursement policies; and

 



 
 

 

 

 

d.if the Executive continues to provide Services to the Company under this
Agreement until October 1, 2020, the Company shall pay his accrued but unpaid
2018 incentive bonus in the amount of $75,000.

In addition, the Executive shall be entitled to convert any Company benefits to
personal benefits as offered to any departing employee of the Company and shall
be eligible to make a COBRA election under the Company’s health care plans in
order to continue such coverage. The Company shall reimburse the Executive for
such costs for the first six months of coverage.

All equity awards granted to the Executive prior to the Termination Date shall
remain in full force and effect for the term of this Agreement, and the
Executive shall have the standard period to exercise any vested stock options
after the end of the term of this Agreement.

While the Executive is receiving compensation under this Agreement, he will not
receive any non-employee director compensation.

5.                Proprietary Information Agreement. The Proprietary Information
Agreement referenced in Section 7(a) of the Employment Agreement remain in full
force and effect during the term of this Agreement and for the applicable
periods after termination of this Agreement.

6.                Release of Claims. In consideration of the severance payments
and consulting fees described in Section 4 and for other good and valuable
consideration, and intending to be legally bound, Executive hereby irrevocably
releases and forever discharges all Releasees of and from any and all Claims
that he (on behalf of either himself or any other person or persons) ever had or
now has against any and all of the Releasees, or which he (or his heirs,
executors, administrators or assigns or any of them) hereafter can, shall or may
have against any and all of the Releasees, for or by reason of any cause,
matter, thing, occurrence or event whatsoever through the effective date of this
Agreement. Executive acknowledges and agrees that the Claims released in this
Section include, but are not limited to, (a) any and all Claims based on any
law, statute or constitution or based on contract or in tort or common law,
(b) any and all Claims based on or arising under any civil rights laws, such as
any Maryland or Delaware employment laws, or Title VII of the Civil Rights Act
of 1964 (42 U.S.C. § 2000e et seq.), or the Federal Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.) (hereinafter referred to as the
“ADEA”), as amended by the Older Workers Benefit Protection Act, or state
anti-discrimination statutes, including the Maryland Fair Employment Practices
Act, (c) Claims arising under the Genetic Information and Non-Discrimination
Act, (d) Claims arising under the Maryland Fair Employment Practices Act and the
Maryland Anti-Discrimination Statute, (e) Claims arising under any Maryland
local City or County discrimination statute, (f) Claims arising under the
Employee Retirement Income Security Act, (g) whistleblower Claims arising under
any state or federal law, (h) Claims arising under the National Labor Relations
Act, Uniformed Services Employment and Reemployment Rights Act, and the
Occupational Safety and Health Act, (i) Claims arising under the Worker
Adjustment Retraining and Notification Act, (j) Claims arising under the
Employment Agreement, and the Company's 2015 Equity Incentive Plan, as amended
and restated, and related Award Agreements, (k) Claims arising under any other
federal, state or local law or ordinances, and (l) Claims for any type of
damages cognizable under any of the laws referenced herein, including, but not
limited to, any and all Claims for compensatory damages, punitive damages, and
attorneys' fees and costs.

 



2 
 

 

 

When used in this Agreement, the word “Releasees” means the Company and all or
any of its past and present parent, subsidiary and affiliated corporations,
companies, partnerships, members, joint ventures and other entities and their
groups, divisions, departments and units, and their past and present directors,
trustees, officers, managers, partners, supervisors, employees, attorneys,
agents and consultants, and their predecessors, successors and assigns, and the
word “Claims” means each and every Claim, complaint, cause of action, and
grievance, whether known or unknown and whether fixed or contingent, and each
and every promise, assurance, contract, representation, guarantee, warranty,
right and commitment of any kind, whether known or unknown and whether fixed or
contingent.

7.                Claims Not Released. Notwithstanding any other provision of
this Agreement, the following are not barred by the Agreement: (a) Claims
relating to the validity of this Agreement; (b) Claims by either party to
enforce this Agreement, the Employement Agreement or any indemnification rights
granted to the Executive under the Company’s Bylaws or any agreement; (c) Claims
under any state workers’ compensation or unemployment law; and (d) Claims that
legally may not be waived. Further, it is understood and agreed that this
Agreement does not bar Executive’s right to file an administrative charge with
the Securities and Exchange Commission (SEC), the Equal Employment Opportunity
Commission (EEOC), the United States Department of Labor (DOL), the National
Labor Relations Board (NLRB), or any other federal, state or local agency;
prevent Executive from reporting to any government agency any concerns Executive
may have regarding the Company’s practices; or preclude Executive’s
participation in an investigation by the SEC, EEOC, DOL, NLRB or any other
federal, state or local agency, although the Agreement does bar Executive’s
right to recover any personal relief (including monetary relief) if Executive or
any person, organization, or entity asserts a charge or complaint on Executive’s
behalf, including in a subsequent lawsuit or arbitration, except that Executive
may receive an award from the SEC under the federal securities laws.

8.                No Other Compensation. Executive agrees that, except as
specifically provided in this Agreement or the Employment Agreement, there is no
compensation, benefits, or other payments due or owed to him by each or any of
the Releasees, including, without limitation, the Company, and there are no
other payments due or owed to him in connection with his employment with
Company.

9.                No Admission. The terms of this Agreement are not to be
considered as an admission on behalf of either party. Neither this Agreement nor
its terms shall be admissible as evidence of any liability or wrongdoing by each
or any of the Releasees in any judicial, administrative or other proceeding now
pending or hereafter instituted by any person or entity.

10.             All provisions of this Agreement are severable and if any of
them is determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force to the fullest extent permitted by law.

11.             This Agreement shall be governed by and interpreted under and in
accordance with the laws of the State of Maryland. Any suit, Claim or cause of
action arising under or related to this Agreement shall be submitted by the
parties hereto to the exclusive jurisdiction of the courts of Maryland or to the
federal courts located therein if they otherwise have jurisdiction.

12.             This Agreement constitutes a complete and final agreement
between the parties and supersedes and replaces all prior or contemporaneous
agreements, offer letters, severance policies and plans, negotiations, or
discussions relating to the subject matter of this Agreement and no other
agreement shall be binding upon each or any of the Releasees, including, but not
limited to, any agreement made hereafter, unless in writing and signed by an
officer of the Company, and only such agreement shall be binding against the
Company. This Agreement and the Employment Agreement shall be binding on any
successors or assigns of either party. Except as modified herein, all other
terms of the Employment Agreement that are in effect shall remain in full force
and effect.

 



3 
 

 

 

13.             Executive acknowledges that:

a.he has been advised to consult with an attorney before signing this Agreement;
and

b.he is signing this Agreement voluntarily, with full knowledge of the nature
and consequences of its terms.

14.             All executed copies of this Agreement and photocopies thereof
shall have the same force and effect and shall be as legally binding and
enforceable as the original. This Agreement may be executed in counterparts,
using electronic signatures and delivered by pdf or other electronic mail.

15.             Executive acknowledges that he has been given up to twenty-one
(21) days within which to consider this Agreement before signing it. Subject to
Section 16 below, this Agreement will become effective on the date of
Executive’s signature hereof.

16.             For a period of seven (7) calendar days following his signature
of this Agreement, Executive may revoke the Agreement, and the Agreement shall
not become effective or enforceable until the seven (7) day revocation period
has expired. Executive may revoke this Agreement at any time within that seven
(7) day period, by sending a written notice of revocation to the Tim Dec at
tdec@opgen.com. Such written notice must be actually received by the Company
within that seven (7) day period in order to be valid. If a valid revocation is
received within that seven (7) day period, this Agreement shall be null and void
for all purposes and no additional benefits shall be conferred. If Executive
does not revoke this agreement, the benefits described in this Agreement shall
become effective.

 

 

[Signatures on the next page.]

 

4 
 

 

IN WITNESS WHEREOF, the parties have read, understand and do voluntarily execute
this Transition Agreement and General Release.

 



OPGEN, INC.   EVAN JONES           By: /s/ Misti Ushio   /s/ Evan Jones Name:
Misti Ushio       Title: Director               Date: April 1, 2020   Date:
April 1, 2020

 

 

 

 



5 
 

 



 



 